Pursuant to Ind.Appellate Rule 65(D), this
Memorandum Decision shall not be
regarded as precedent or cited before any                 Feb 28 2013, 9:58 am
court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.


APPELLANT PRO SE:                               ATTORNEYS FOR APPELLEE:

JENNIFER SIMPSON                                GREGORY F. ZOELLER
Roanoke, Indiana                                Attorney General of Indiana

                                                FRANCES BARROW
                                                Deputy Attorney General
                                                Indianapolis, Indiana


                               IN THE
                    COURT OF APPEALS OF INDIANA

JENNIFER SIMPSON,                               )
                                                )
       Appellant-Respondent,                    )
                                                )
              vs.                               )       No. 02A03-1204-DR-168
                                                )
DONALD SIMPSON,                                 )
                                                )
       Appellee-Petitioner.                     )


                     APPEAL FROM THE ALLEN SUPERIOR COURT
                          The Honorable Charles F. Pratt, Judge
                            Cause No. 02D07-9707-DR-274


                                    February 28, 2013

               MEMORANDUM DECISION – NOT FOR PUBLICATION

RILEY, Judge
                              STATEMENT OF THE CASE

       Appellant-Respondent, Jennifer Simpson (Mother), appeals the trial court’s denial

of her motion for relief from judgment pursuant to Indiana Trial Rule 60(B).

       We affirm.

                                         ISSUES

       Mother raises four issues on appeal, which we consolidate and restate as the

following two issues:

       (1) Whether the trial court properly denied Mother’s motion for relief from

          judgment, finding that the dissolution decree was not void for lack of personal

          jurisdiction; and

       (2) Whether the trial court properly denied Mother relief from the dissolution

          proceedings based on Indiana Trial Rule 60(B)(3).

                        FACTS AND PROCEDURAL HISTORY

       Mother and Appellee-Petitioner, Donald Simpson (Father), were married on

November 18, 1994. On February 9, 1995, their child, K.S., was born. On July 23, 1997,

Father filed a petition for dissolution of marriage. Six months later, on January 18, 1998,

the trial court entered provisional orders, granting Father sole custody of K.S. and

ordering Mother to pay weekly child support in the amount of $83. Mother was awarded

supervised parenting time. On May 29, 1998, the trial court entered the divorce decree,

noting that Mother failed to appear and therefore was defaulted. The decree gave Father

custody of K.S. and affirmed its previously entered child support order and Mother’s



                                            2
supervised parenting time. At that time, Mother owed a child support arrearage of

$1,194.

      On November 22, 2006, the State intervened pursuant to Title IV-D of the Social

Security Act due to Father’s application for support services.         On March 5, 2008,

following a verified information for contempt filed by Father, the trial court found that

Mother owed child support in the amount of $42,976. The trial court determined Mother

to be in contempt and gave her “purge conditions of making regular and consistent child

support payments until the next set hearing[.]” (Appellee’s App. p. 133). At the next

hearing, on August 27, 2008, the trial court found that Mother had failed to comply with

the contempt purge conditions and ordered her confined to the Allen County Jail unless

she made a child support payment of no less than $5,000. The trial court deferred the

commitment on the condition that Mother make regular child support payments. On

March 18, 2009, Mother paid $400 towards her child support arrearage and the trial court

further deferred the commitment previously ordered. By April 29, 2009, Mother paid

another $200 toward her child support obligation. Following a lack of further payments,

on October 7, 2009, the trial court ordered Mother’s confinement for thirty days unless

she paid a $1,000 purge amount towards her arrearage. Mother paid the purge amount

and the trial court subsequently purged Mother of contempt of court.

      On February 24, 2010, at Mother’s request for modification of child support, the

trial court reduced the child support order to a weekly amount of $47, of which $7 went

towards the arrearage. By May 1, 2010, Mother owed Father child support in the amount

of $49,930. On May 12, 2010, the trial court found Mother in contempt of court for


                                           3
failing to make payments towards her support obligation and ordered her confined to the

Allen County Jail. The trial court suspended its order of confinement on the condition

that she make regular and systematic support payments for the next six months.

       On August 31, 2011, Mother filed a Verified Petition for Declaration of Nullity of

Marriage along “with a voluminous pleading entitled ‘Respondent’s Motion for Relief

from Judgment.’” (Appellee’s App. p. 134). On March 13, 2012, following a hearing,

the trial court denied Mother’s motion, concluding in pertinent part:

       1. This [c]ourt had jurisdiction over the parties and the subject matter of
       this case.

       2. This [c]ourt entered a decree that dissolved the parties’ marriage on May
       29, 1998. The Respondent, by her motion, asserts that the decree should be
       set aside for reasons of fraud [Trial Rule 60(B)(3)]. She also asserts that
       the court’s judgment is void (Trial Rule 60(B)(6)) because she was not
       served with summons and notice of hearing.

       3. The Respondent in her current pleadings acknowledges service of
       summons and notice of hearing prior to the entry of the decree (See page 8
       of Respondent’s motion wherein she states, “[Mother] only received a
       notice of hearing. This proof of summons was signed by [Mother]
       December 1, 1997 and it had a hearing form attached that did not state there
       would be a default judgment entered against her.”) The decree recites in its
       introductory paragraph that proof of service and notice of the final hearing
       was properly served on the Respondent.

       4. Taking judicial notice of the record, the [c]ourt finds that the
       Respondent has appeared before the court on matters related to the
       enforcement of the decree on multiple occasions since March 2008.

       5. There is no evidence of fraud in the procurement of the decree. There
       are no reported investigations nor are any criminal prosecutions pending
       with regard to the claims asserted by the Respondent in her motion.

       6. Respondent has not heretofore raised any basis for relief from judgment.

(Appellant’s App. p. 118).


                                             4
       Mother now appeals. Additional facts will be provided as necessary.

                             DISCUSSION AND DECISION

       Basing her argument on the application of Indiana Trial Rule 60(B), Mother

presents us with a convoluted stream-of-consciousness in essence aimed at annulling her

marriage. Her thirty-page claim can be summarized in a nutshell as follows: Father’s

parents received custody over Mother in 1992 when she was fourteen years old. While

residing in Father’s parents’ home, Mother “was compelled to sleep in bed with Father.”

(Appellant’s Br. p. 18). In 1994, after Mother pled “guilty to a crime Father committed”

and after she left the juvenile detention center, she returned to the custody of Father’s

parents. (Appellant’s Br. p. 18). Father’s parents “took [Mother] to their home, held her

there and compelled her to engage in sexual acts with [Father] until [Mother] maintain a

viable pregnancy then forced her into marriage when she was seven months pregnant

[with K.S.].” (Appellant’s Br. p. 26). “The sexual acts, the birth of K.S., and the

marriage was not a choice and was not voluntary.” (Appellant’s Br. p. 30). Mother

alleges that during the marriage, she was held “in a state of concubinage [and] K.S. is a

product of that state.” (Appellant’s Br. p. 35). After the marriage broke down, Father

procured a dissolution by default in 1998 “and delayed process to again have full legal

power and control over [Mother’s life] and to again hold her in a condition of involuntary

servitude.” (Appellant’s Br. p. 31). With these perceived facts in mind, Mother holds

herself out to be a victim of the Indiana statute for human and sexual trafficking (See Ind.

Code Ch. 35-42-3.5), and the federal statute with respect to the sale into involuntary

servitude (See 18 U.S.C. § 1584). Mother now requests us to nullify the marriage as she


                                             5
was incapable of consent and to vacate the support order in this case “as K.S. is not a

dependent child whom Mother should have to support for [sic]. K.S. was conceived from

sex crimes occurring when [Mother] was a child in the custody of [Father’s] parent’s

[sic]. An order for support only serves to continue a condition of involuntary servitude

[Mother] was held in as a child.” (Appellant’s Br. p. 44).

       Within this overarching argument, Mother appears to be making two sub-claims:

1) whether she received service of the divorce petition and notice of the hearing and 2)

whether she can obtain relief from the dissolution proceedings due to fraud based on

Indiana Trial Rule 60(B)(3). We will address each contention in turn.

                                         I. Notice

       Mother first asserts that she should be relieved from judgment pursuant to Ind.

T.R. 60(B)(6) as the divorce decree was void for lack of personal jurisdiction because she

failed to receive notice of the proceedings.

       The existence of personal jurisdiction over a defendant is a question of law and a

constitutional requirement to rendering a valid judgment. D.L.D. v. L.D., 911 N.E.2d

675, 679 (Ind. Ct. App. 2009), reh’g denied.           Thus, we review a trial court’s

determination regarding personal jurisdiction de novo. Id. Although Indiana trial Rule

60(B)(6) determines that a motion alleging relief based on a void judgment must be filed

within a reasonable time, in Stidham v. Whelchel, 698 N.E.2d 1152, 1156 (Ind. 1998), our

supreme court clarified that “the reasonable time limitation under Rule 60(B)(6) means

no time limit.”

       Indiana Trial Rule 4.1 provides


                                               6
       (A) In General. Service maybe made upon an individual or an individual
           acting in a representative capacity, by:

           (1) sending a copy of the summons and complaint by registered or
               certified mail or other public means by which a written
               acknowledgment of receipt may be requested and obtained to his
               residence, place of business or employment with return receipt
               requested and returned showing receipt of the letter[.]

Where a statute or rule requires only that service be sent by certified mail to the proper

person, due process is satisfied where service is delivered, postage prepaid, as certified

mail with a return receipt. Precision Erecting Inc., v. Wokurka, 638 N.E.2d 472, 474

(Ind. Ct. App. 1994), trans. denied. Service is effective even if someone else signs the

certified mail return receipt. Marshall v. Erie Ins. Exchange, 923 N.E.2d 15, 22 (Ind. Ct.

App. 2010), trans. denied.

       The record reflects that on July 25, 1997, the petition for dissolution of marriage

and a summons were sent to Mother by certified mail. The return receipt was signed by

“Ochoa.” (Appellant’s App. p. 22). Thereafter, on November 21, 1997, the trial court

issued a notice of hearing on Father’s motion for provisional orders and set the hearing

for January 16, 1998. The notice was served to Mother by certified mail and the return

receipt reflects her signature. Then, a notice of the final hearing was sent to Mother by

certified mail, with the return receipt showing a signature of “Adam Butler.”

(Appellant’s App. p. 26). As such, it is clear that Mother was aware a divorce proceeding

had been initiated by Father.

       Moreover, as mentioned by the trial court in its Order denying Mother’s motion,

Mother admitted having received notice of the proceedings in her brief that accompanied



                                            7
her motion for relief from judgment. Likewise, during the trial court’s hearing on March

5, 2008, Mother acknowledged to the trial court that she had been served with the divorce

petition.   Therefore, we conclude that the trial court had personal jurisdiction over

Mother and its dissolution decree is not void. As a result, Mother cannot obtain relief

from judgment pursuant to T.R. 60(B)(6).

                                              II. Fraud

        Next, Mother contends that the dissolution decree was procured by fraud and

therefore should be set aside by application of Indiana Trial Rule 60(B)(3). Mother uses

fraud as an all-encompassing term consisting of her claims that Father’s parents

committed fraud to obtain custody of her; compelled her to have sexual relations with

Father and to marry him; Father and his parents engaged in human trafficking; her

incompetence at the time of the wedding and dissolution; Father held her in a condition

of involuntary servitude; and the trial court’s failure to verify the parties respective

income on a worksheet when determining the initial child support obligation.1

        Indiana Trial Rule 60(B)(3) provides that a party may be relieved from a judgment

procured through fraud. However, a motion under T.R. 60(B)(3) must be brought within

a year of the judgment. Here, the trial court issued its dissolution decree on May 29,

1998. Thirteen years later, Mother filed her motion for relief. As such, we conclude that

Mother’s request for relief is untimely and was properly denied by the trial court.

                                           CONCLUSION

1
  In so far as Mother also asserts a claim of misconduct on the part of deputy prosecuting attorney David
Brown, we note that any complaint of misconduct must be brought in a disciplinary complaint, not in the
trial court or this court. See In re Anonymous, 932 N.E.2d 1247, 1248 (Ind. 2010).


                                                   8
      Based on the foregoing, we conclude that the trial court properly denied Mother’s

motion for relief from judgment.

      Affirmed.

BAKER, J. and BARNES, J. concur




                                          9